 1    ARTURO J. GONZÁLEZ (SBN 121490)                   SHANA E. SCARLETT (SBN 217895)
      AGonzalez@mofo.com                                HAGENS BERMAN SOBOL SHAPIRO LLP
 2    PENELOPE A. PREOVOLOS (SBN 87607)                 715 Hearst Avenue, Suite 202
      PPreovolos@mofo.com                               Berkeley, California 94710
 3    MARGARET E. MAYO (SBN 259685)                     Telephone: (510) 725-3000
      MMayo@mofo.com                                    Facsimile: (510) 725-3001
 4    MORRISON & FOERSTER LLP                           Email: shanas@hbsslaw.com
      425 Market Street
 5    San Francisco, California 94105-2482              STEVE W. BERMAN
      Telephone: 415.268.7000                           HAGENS BERMAN SOBOL SHAPIRO LLP
 6    Facsimile: 415.268.7522                           1918 Eighth Avenue, Suite 3300
                                                        Seattle, Washington 98101
 7    PURVI G. PATEL (SBN 270702)                       Telephone: (206) 623-7292
      PPatel@mofo.com                                   Facsimile: (206) 623-0594
 8    MORRISON & FOERSTER LLP                           Email: steve@hbsslaw.com
      707 Wilshire Boulevard
 9    Los Angeles, California 90017-3543                [Additional Counsel on Next Page]
      Telephone: 213.892.5200
10    Facsimile: 213.892.5454                           Attorneys for Plaintiffs
                                                        VICKY MALDONADO and JUSTIN CARTER
11    Attorneys for Defendants
      APPLE INC., APPLECARE SERVICE
12    COMPANY, INC., and APPLE CSC INC.

13
                                   UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN FRANCISCO DIVISION
16

17    VICKY MALDONADO AND JUSTIN                          Case No.    3:16-cv-04067-WHO
      CARTER, individually and on behalf of
18    themselves and all others similarly situated,       Related Case:
                                                          English v. Apple Inc. et al.
19                           Plaintiffs,                  Case No. 3:14-cv-01619-WHO
20           v.                                           STIPULATION AND ORDER
                                                          SETTING BRIEFING SCHEDULE ON
21    APPLE INC., APPLECARE SERVICE                       DEFENDANTS’ MOTION FOR
      COMPANY, INC., and APPLE CSC INC.,                  SUMMARY JUDGMENT AND
22                                                        COORDINATING THE HEARINGS
                             Defendants.                  FOR SUMMARY JUDGMENT AND
23                                                        CLASS CERTIFICATION
24                                                        [N.D. CAL. L.R. 6-2]
25                                                        Judge: William H. Orrick
                                                          Courtroom: 2, 17th Floor
26
                                                          Complaint Filed: July 20, 2016
27                                                        Trial Date: April 20, 2020
28
       STIP. AND ORDER RE DEFENDANTS’ MSJ AND RE MSJ AND CLASS CERT HEARINGS
       CASE NO. 3:16-cv-04067-WHO
     la-1411716
 1   Michella A. Kras (Pro Hac Vice)
     Robert A. Carey (Pro Hac Vice)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     11 W. Jefferson Street, Suite 1000
 3   Phoenix, Arizona 85003
     Telephone: (602) 840-5900
 4   Facsimile: (602) 840-3012
     Email: michellak@hbsslaw.com
 5   Email: rob@hbsslaw.com

 6   Renee Fagan Kennedy (Pro Hac Vice)
     P.O. Box 2222
 7   Friendswood, Texas 77549
     Telephone: (832) 428-1552
 8   Email: kennedyrk22@gmail.com
 9   Attorneys for Plaintiffs
10   VICKY MALDONADO and JUSTIN CARTER

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
       STIP. AND ORDER RE DEFENDANTS’ MSJ AND RE MSJ AND CLASS CERT HEARINGS
       CASE NO. 3:16-cv-04067-WHO                                              1
     la-1411716
 1           Pursuant to Civil Local Rule 6-2, Plaintiffs Vicky Maldonado and Justin Carter and

 2   Defendants Apple Inc., AppleCare Service Company, Inc., and Apple CSC Inc., by and through

 3   their respective counsel, stipulate as follows:

 4           WHEREAS, Plaintiffs’ motion for class certification (ECF No. 103) is set to be heard by

 5   the Court on May 15, 2019 at 2 p.m.;

 6           WHEREAS, Defendants intend to file a motion for summary judgment on Plaintiffs’

 7   individual claims on April 8, 2019, which is the same day that Defendants’ opposition to

 8   Plaintiffs’ motion for class certification is due;

 9           WHEREAS, no briefing schedule regarding Defendants’ forthcoming summary judgment

10   motion has previously been set by the Court;

11           WHEREAS, due to overlapping issues between Defendants’ motion for summary

12   judgment and Plaintiffs’ motion for class certification, including specifically with respect to the

13   named Plaintiffs’ claims, Defendants propose coordinating the hearings on the two motions,

14   which will yield efficiencies for both the Court and the parties;

15           WHEREAS, Plaintiffs do not oppose coordinating the hearings on the two motions;

16           WHEREAS, on March 7, 2019, Defendants requested the parties agree to a summary

17   judgment briefing schedule that would allow both the class certification motion and the summary

18   judgment motion to be heard on May 15 (Mayo Decl. ¶ 2; Kras Decl. ¶ 2);

19           WHEREAS, between March 7 and March 27, the parties met and conferred regarding

20   various potential briefing schedules for Defendants’ motion for summary judgment (Mayo Decl.
21   ¶ 3; Kras Decl. ¶ 3);

22           WHEREAS, under the current class-certification briefing schedule, Plaintiffs have three

23   weeks to draft a reply to their pending motion for class certification, and their counsel has

24   existing commitments in other cases during that same time-period (Kras Decl. ¶ 5);

25           WHEREAS, Plaintiffs state that any proposed briefing schedule with a May 15 hearing

26   date would require them to respond to the summary judgment motion and draft their class
27   certification reply simultaneously and will not give them sufficient time to draft their opposition

28   to Defendants’ motion for summary judgment (Kras Decl. ¶ 6);
       STIP. AND ORDER RE DEFENDANTS’ MSJ AND RE MSJ AND CLASS CERT HEARINGS
       CASE NO. 3:16-cv-04067-WHO                                                                          2
     la-1411716
 1          WHEREAS, the parties agree, subject to the Court’s approval, to continue the hearing on

 2   Plaintiffs’ motion for class certification to July 24, 2019, at 2 p.m., and to set the following

 3   briefing schedule on Defendants’ motion for summary judgment:

 4                              Event                                         Deadline
 5     Motion for summary judgment                                         April 8, 2019
 6     Opposition                                                          June 10, 2019
       Reply                                                               July 10, 2019
 7
            WHEREAS, with respect to Plaintiffs’ motion for class certification, the proposed
 8
     schedule above changes only the hearing on that motion, and does not change the briefing
 9
     schedule;
10
            WHEREAS, the hearing on Plaintiffs’ motion for class certification has been modified
11
     previously four times (ECF Nos. 76, 88, 92, 94);
12
            WHEREAS, the parties are mindful of the prior continuances in this case, and while they
13
     have explored shorter briefing schedules, those schedules each posed significant scheduling
14
     conflicts (Mayo Decl. ¶ 4; Kras Decl. ¶ 4);
15
            WHEREAS, the parties have tried to resolve the case in good faith before submitting this
16
     stipulation regarding the summary judgment briefing schedule and requesting a new class
17
     certification hearing date, including attending two mediation sessions before the Honorable
18
     Justice Panelli (JAMS);
19
            WHEREAS, this stipulation is not being made for delay or any other improper purpose;
20
            THEREFORE, IT IS HEREBY AGREED AND STIPULATED, subject to the Court’s
21
     approval, that the hearing on Plaintiffs’ motion for class certification (ECF No. 103) is continued
22
     to July 24, 2019 at 2 p.m., and the schedule on Defendants’ motion for summary judgment, is set
23
     as follows:
24

25                          Event                                             Deadline

26     Motion for summary judgment                                         April 8, 2019
       Opposition                                                          June 10, 2019
27
       Reply                                                               July 10, 2019
28
       STIP. AND ORDER RE DEFENDANTS’ MSJ AND RE MSJ AND CLASS CERT HEARINGS
       CASE NO. 3:16-cv-04067-WHO                                                                          3
     la-1411716
 1
                           Event                                           Deadline
 2     Hearing on summary judgment and class                         July 24, 2019, 2 p.m.
       certification motions
 3

 4
     DATED: March 27, 2019                              HAGENS BERMAN SOBOL SHAPIRO LLP
 5

 6                                                      By /s/ Steve W. Berman
                                                               Steve W. Berman
 7                                                      Attorneys for Plaintiffs
                                                        Vicky Maldonado and Justin Carter
 8

 9
     DATED: March 27, 2019                              MORRISON & FOERSTER LLP
10

11                                                      By /s/ Purvi G. Patel
                                                               Purvi G. Patel
12
                                                        Attorneys for Defendants
13                                                      Apple Inc., AppleCare Service Company, Inc.,
                                                        and Apple CSC Inc.
14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED as modified below:
16   The hearing on the motions for summary judgment and class certification will be held on
     August 7, 2019 at 2 p.m. The change in the hearing date will not adjust the briefing
17   schedule to which the parties have agreed.
18

19   Date: March 29, 2019
                                                          ___________________________
20
                                                          Hon. William H. Orrick
21                                                        United States District Judge

22

23

24

25

26
27

28
       STIP. AND ORDER RE DEFENDANTS’ MSJ AND RE MSJ AND CLASS CERT HEARINGS
       CASE NO. 3:16-cv-04067-WHO                                                                  4
     la-1411716
 1                                          ECF ATTESTATION
 2          I, Purvi G. Patel, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Steve W. Berman,

 4   counsel of record for Plaintiffs, has concurred in this filing.

 5

 6    Dated: March 27, 2019                      MORRISON & FOERSTER LLP
 7
                                                 By: /s/ Purvi G. Patel
 8                                                       Purvi G. Patel
 9                                                      Attorneys for Defendants
                                                        Apple Inc., AppleCare Service Company,
10                                                      Inc., and Apple CSC Inc.

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
       STIP. AND ORDER RE DEFENDANTS’ MSJ AND RE MSJ AND CLASS CERT HEARINGS
       CASE NO. 3:16-cv-04067-WHO                                                                     5
     la-1411716
